DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 8/26/2021 has been entered and considered by the examiner.  

Allowable Subject Matter
Claims 1-17, 19, and 23-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
A review of the prior art submitted on an Information Disclosure Statement (IDS) filed on 8/26/2021 was performed and the new prior art of record does not read on the reasons for allowability given below. A search has been performed and Applicants claims filed on 5/08/2020 have been fully considered, and these remarks and amendments have overcome the prior art of record.  The prior art of record, considered individually or in any reasonable combination fail to fairly show or suggest a claimed invention comprising, among other limitations, a terminal determines that the number of HARQ ACK/NACK bits that need to be sent to the base station/network device is larger than a predetermined capacity so at least two of the number of HARQ bits are bundled based on the duration/length of the data which was transmitted from the base station which correspond to the HARQ ACK/NACK bits which are to be bundled, as substantially described in independent claims 1, 11-13, and 23-24.  
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT KRUEGER whose telephone number is (303)297-4238.  The examiner can normally be reached on M-F 8:00-5:00 MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.